Citation Nr: 1718448	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to March 1980.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in April 2015, at which time this claim was reopened per Shade v. Shinseki, 24 Vet. App. 110 (2010) because new and material evidence was presented.  The claim was then remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The Board asked the AOJ to obtain records from the Social Security Administration (SSA) as well as outstanding VA treatment and military personnel records.  As the SSA records and outstanding treatment records were added to the claims file, the RO has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The most probative evidence of record does not show that the Veteran's acquired psychiatric disorder is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided to the Veteran by an April 2005 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA's duty to assist includes acquiring all relevant records.  VA sought outstanding VA treatment records and military personnel records as well as Veteran's available records from SSA concerning his claim for disability benefits.  All of the aforementioned records were subsequently added to the Veteran's file.  As the Veteran's file contains all pertinent records, all necessary development has been accomplished; VA's duty to assist has been met.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection 

A. Applicable Law

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


B. Facts and Analysis

The Veteran seeks service connection for acquired psychiatric disorder, to include depression and anxiety. 

For the reasons discussed below, the Board finds that service connection is not warranted on a direct basis.  The Veteran was diagnosed with an adjustment disorder, anxious mood, and PTSD by a SSA examiner in 1995, this diagnosis satisfies the first element of service connection.  38 C.F.R. § 3.303.  

With regard to the second element, the Veteran's service records are silent regarding any injuries or stressors experienced during his seven months of service. 

The Board notes that the Veteran's service records reflect that on the December 1974 Physical Exam Screening his general state of health was marked as good.  Similarly, on the November 1975 Report of Medical History, everything was checked as normal, and there were no notations of previous treatment for any mental health conditions. 
In Trainee Discharge Program (TDP) documents dated from January to March 1980, the Veteran's Commanding Officer (CO) gave his impressions of the Veteran saying that after interviewing him, he thought he was immature and demonstrated signs of emotional problems.  The Veteran was crying during the interview session.  The CO stated that the Veteran did not want to remain in the army and he felt that the Veteran could not be motivated.  He recommended he be discharged.  Even after the Veteran successfully completed eight weeks of training, the CO explained that the Veteran did not qualify for his MOS, and he had regressed to the point that he was not able to be trained for his MOS.  The CO stated that there was no attempt on the Veteran's part to learn or train.  Ultimately, the CO said that it was a waste of man hours and money to attempt to retrain the Veteran.  Likewise, the Veteran indicated that if he couldn't get out of the army that he would go absent without leave (AWOL).  
Counseling notes indicate that the Veteran was evading peers and becoming more of a loner; his performance in training was suffering greatly.  Under full mobilization, the CO said that the Veteran would not be able to handle the situations given to him in the field.  The CO recommended that the Veteran be discharged in a January 1980 letter, and ultimately the Veteran was discharged honorably in March 1980 based on the recommendation of the Army.  The Veteran was referred to mental hygiene as part of TDP protocol. 
The Board acknowledges that the Veteran was awarded SSA benefits in April 1991 because of the physical limitations of his left arm.  In SSA records, the Veteran received an assessment and was diagnosed with a depressive disorder dating back to 1995-15 years after the Veteran separated from service.  The examiner indicated that the Veteran suffered from disturbance of mood accompanied by manic depressive syndrome with a moderate degree of limitation regarding daily activities, and he encountered difficulties in maintaining social functioning.  SSA treatment notes from February and April of 1995 document nervousness and depression with an adjustment disorder accompanied by an anxious mood.  There is no indication from the SSA records that the Veteran's current mental health disability was related to his active service. 

The Veteran's mental health treatment at the Austin VAMC dates back to August 2004.  The treating clinician characterized the Veteran's disability as a depression accompanied by a personality disorder with antisocial traits.  The Veteran was put on medications to help him manage his condition.  

What remains for consideration is whether the Veteran's current disability is causally related to his time in-service.  Turning to the medical evidence of record, the Veteran underwent a VA examination in November 2015.  At that time, the examiner confirmed the Veteran's diagnosis of depressive disorder noting that he had occupational and social impairment due to mild or transient symptoms. 

The examiner opined that the current diagnosis of depressive disorder was less likely than not connected to the Veteran's time served in the military for seven months between 1979 and 1980.  The examiner could not locate any evidence of a nexus between the Veteran's seven months of military service ending in 1980 and his treatment for depression from 2004 to present.  The examiner stated that the Veteran's depression from his time in the military had much more to do with soldier's request to leave the Army under a hardship discharge to be with the his family.  The examiner noted that the reason the Veteran separated from service was because he exhibited tearful episodes, and requested to leave the Army to take care of his wife and kids.  He similarly stated that the Army told him he was not performing well. 

The examiner reasoned that the Veteran's treatment of his depression from 2004 to present has to do more with current life stressors and his history of alcohol abuse.  As such, the examiner opined that the Veteran's depressive disorder is not related to military service.  

The VA examiner reviewed military personnel records, service treatment records, VA treatment records as well as both the enlistment and separation examinations.  The November 2015 opinion contains sufficient explanations and rationale; thus, the Board finds the November 2015 VA medical opinion to be persuasive and assigns it a high probative value. 

In reaching this conclusion, the Board has considered the Veteran's lay statements asserting that his currently diagnosed acquired psychiatric disorder is related to his difficulties adapting to service.  Although the Veteran is competent to assert that he had symptoms of what he perceived to be anxiety and depression during service and since service, laypersons generally are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds that the Veteran is competent to describe his perceived anxiety and depression, but he is not competent to conclude that his in-service symptoms caused his currently diagnosed psychiatric disorder. 

Additionally, no VA treatment record or VA examination report indicates that the Veteran's psychiatric disorder is related to his active duty.  The competent and credible 2015 VA examiner found that the Veteran's currently diagnosis psychiatric disorder is not related to his period of active duty and is likely related to his history of alcohol abuse and familial problems.  The Board finds that the November 2015 opinion made by a medical professional is far more probative than the lay statements provided by the Veteran. 

The Board determines that the preponderance of the evidence is against a finding that the Veteran's psychiatric disorder is related to his military service; as such, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to include depression and anxiety is denied. 



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


